Citation Nr: 1331100	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  05-10 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from February 1966 to August 1975.  He had additional service with the Army Reserves from September 1975 to January 1989 and with the Alabama Army National Guard from January 1989 to June 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for hearing loss and for a lumbar strain. 

In November 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In February 2009, January 2012, and November 2012, the Board remanded the claims for additional development.

In an October 2012 statement, the Veteran's representative raised the issue of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The most probative evidence of record indicates the Veteran's current hearing loss disability is not related to his military service.

2.  The most probative evidence of record indicates the Veteran's current lumbar disability is not related to his military service.



CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The requirements for establishing service connection for a lumbar disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in August 2004, March 2009, and April 2011, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in July 2013.

Regarding the duty to assist, VA has obtained a separation examination in July 1975 for his period of active duty, reserve service treatment records (STRs), service personnel records, and VA examination reports.  The record also includes post service treatment records and the transcript from his hearing before the Board.   

In previous remands, the Board also instructed the Appeals Management Center (AMC)/RO to conduct searches for the Veteran's STRs from his active duty service and to notify the Veteran and his representative of any unsuccessful attempts in locating the records.  In June and July 2013, the AMC/RO received negative responses from the Army Human Resource Command, Records Management Center, and Alabama National Guard.  In June 2013, the Veteran was furnished a letter indicating that additional STRs could not be obtained.  The Veteran was requested to provide these records if possible.  No response has been received.  

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 


The Veteran has been afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked specific questions directed at identifying in-service incidents and complaints related to the claimed disability, as well as the existence of relevant additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that no further action pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) is necessary. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claims.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the reserves or National Guard 
of any state.  38 C.F.R. § 3.6(c) (2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's STRs from his period of active duty, except for his discharge examination in July 1975, are not available.  The legal standard for proving such claims is not lowered, but the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind. 

Although it is unfortunate that the Veteran's STRs are unavailable, he is not prejudiced in this instance as he has stated that he did not seek medical treatment for hearing loss or a low back condition during active duty, and his statements that he was exposed to artillery and helicopter noise, and experienced vibrations and hard landings while flying helicopters in service are accepted as credible evidence.  

A.  Hearing Loss 

For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In the present case, the Board finds that the evidence does not support an award of service connection for bilateral hearing loss.

The Veteran testified that he was exposed to artillery noise during his service in Vietnam between August 1969 and August 1970.  He also noted that he was exposed to noise as a military helicopter pilot and that the standard aviation helmet issued to Army helicopter pilots, the APH-5 helmet, issued to him while on active duty was inadequate in sound attenuation.  The Veteran submitted US Army Aeromedical research unit (USAARU) Reports Nos. 67-6 and 67-8, to support this contention.  In essence, these reports note that the sound attenuation properties of these helmets are poor, Army aviation personnel have a frequent occurrence of temporary and permanent high frequency hearing loss of various degrees, and they should be replace with helmets with better sound attenuation properties.  In a statement dated in March 2009, the Veteran indicated that he did not seek hearing-related treatment on active duty because his hearing loss did not become manifest until 1980.  

The audiological evaluation on a separation examination in July 1975 found the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
10
10
0
LEFT
20
5
5
5
20

On the history section of his separation examination report, he checked "no" to the questions regarding whether he ever had or currently had hearing loss or recurrent back pain, and ear and spine examinations were normal. 

The Board notes that the Veteran received almost yearly reserve service annual audiograms starting in 1976.  The first evidence of record that the Veteran manifested right ear hearing loss for VA purposes under 38 C.F.R. § 3.385 is the audiogram in May 1988 which revealed the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
10
15
40
LEFT
10
5
15
20
15

The first evidence of record that the Veteran manifested left ear hearing loss for VA purposes under 38 C.F.R. § 3.385 is the audiogram in June 1999 which revealed the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
20
25
40
LEFT
15
10
20
35
45

A VA audiological examination was conducted in August 2003.  After a review of the claims file, the examiner stated that the Veteran's hearing was normal up to at least 1984, with other normal tests obtained up to 1986.  The examiner noted that the Veteran's hearing loss increased significantly from 1999 to the present.  Given this, the examiner stated that the Veteran's hearing loss is not likely due to noise exposure while the Veteran was on active duty from 1966 to 1975.  The examiner stated that it was as likely as not that the Veteran's hearing loss is at least partially due to military noise exposure in the National Guard, primarily after 1999.  

In a letter dated in June 2004, R.J.K., M.D., noted that a current audiogram showed significant high frequency hearing loss compatible with past noise exposure.  The physician also noted that every one of the Veteran's flight physical examinations beginning in 1979 showed that his hearing loss progressed through his years of military aviation service.  The physician's review of his in-service audiograms showed that he has had significant hearing loss during that time.  

A letter from a private clinical audiologist, J.B.S. dated in June 2008 is of record.  The audiologist stated "[i]t is difficult to specifically indicate the cause of [the Veteran's] hearing loss; however, i[t] should be noted that his history of noise exposure while in the military could have contributed to his hearing loss . . . ."

A VA audiological examination conducted in February 2012 noted that the claims file was reviewed.  The Veteran had bilateral sensorineural hearing loss.  It was the examiner's opinion that the hearing loss is not caused by or a result of an event in military service.  The examiner noted there were no hearing examinations present from the Veteran's time in active duty and the first full examination was dated May 1979, which indicated normal hearing bilaterally from 500 to 8000Hz.  She noted that reports are present on an almost annual basis from 1979 to 2002 and that reports from 1979 to 1983 indicated normal results.  The examiner cited to an Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge, noise induced hearing loss occurs immediately; i.e., there is no scientific support for delayed onset noised induced hearing loss weeks, months or years after the exposure event.  The examiner opined that since hearing was found to be normal 8 years after the end of active military service, it is less likely as not that the current hearing loss is related to active military noise exposure.  Regarding drill periods of ACDUTRA and/or INACDUTRA; due to the periodic nature of such service versus the Veteran's civilian job as a flight instructor which exposed him to noise on a regular basis, it is less likely as not that the current hearing loss is related to periods of ACDUTRA and/or INACDUTRA military noise exposure.

The medical evidence shows that the Veteran's hearing loss did not rise to the level of a hearing loss disability pursuant to 38 C.F.R. § 3.385 during active duty or within one year following discharge from service.  However, the current findings reveal hearing loss disability according to that section.  Thus, the question then becomes whether this current hearing loss disability is related to service.  

While the Veteran also contends that his current hearing loss is related to noise exposure during active service, reserve, and National Guard service, the Board finds the most probative evidence is against such contention.  

Hearing loss disability was not shown during active duty or for many years thereafter, and the most probative evidence of record indicates the Veteran's current hearing loss is not related to active duty.  In addition, the presumption under 38 C.F.R. §§ 3.307, 3.309 is inapplicable in this case because the evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of active duty, i.e., from August 1975 to August 1976.  The examiners who conducted the two VA compensation examinations concur.  

Regarding entitlement to service connection based on the Veteran's reserve and National Guard service, the Board attaches more probative value to the February 2012 VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Specifically the VA examiner who rendered the contrary August 2003 opinion did not consider the Veteran's private employment as a helicopter pilot, which reflects frequent noise exposure versus the periodic nature of reserve and National Guard drill periods.  

Dr. R.J.K. noted the Veteran's significant hearing loss during his reserve service; however, he did not render an opinion regarding the cause of this hearing loss.  The Board notes that the statement from J.B.S. regarding the etiology of the Veteran's hearing loss is speculative because they it uses the term "could," and therefore, is afforded no probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Veteran has also submitted treatise evidence regarding hearing loss and the APH-5 helmet he used in service.  However, such articles are general in nature and do not address the facts specific to the Veteran's case.  Accordingly, they are of little probative value.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the Veteran's hearing loss became manifest years after use of this 1960's era helmet and they do not consider the noise exposure the Veteran experienced in his civilian job as a helicopter pilot and instructor.  They do not outweigh the probative value of the opinion by the February 2012 VA examiner.

To the extent that the Veteran himself believes that his current hearing loss disability is connected to noise exposure during active duty, reserve and National Guard service, as opposed to the private employment noise exposure; there is nothing in the record establishing that the Veteran has the specialized training sufficient to render such an opinion.  In this regard, diagnosing hearing loss requires specialized testing and determining the etiology of such requires medical expertise.  Accordingly, the Veteran's own opinion as to the diagnosis or etiology of his current hearing loss is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the Board finds the opinion of the February 2012 VA examiner to be of significantly greater probative value than the Veteran's lay assertion in this matter.  

Accordingly, the preponderance of the evidence is against the claim and service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


B.  Lumbar Disability

The Veteran testified that he did not have back problems or seek treatment for his back during active duty, but began to have back problems from helicopter landings and vibrations of the helicopter during his service with the reserves and National Guard.  He believed that he first sought chiropractic treatment for his back in 1979.  He denied any post-service back injuries or treatment from any orthopedic doctors.

Private chiropractic treatment records from May to November 1992 are of record.  They note the Veteran's complaints of low back and leg pain.  He indicated that strained a low back muscle in August 1992, strained low back and leg muscles while running in September 1992, and strained his low back while twisting in October 1992.  A private chiropractic report dated in October 1993 noted that the Veteran complained of low back pain and leg pain and stiffness.  The diagnosis was lumbar radiculitis with muscle spasm.  

In a January 1996 letter, the Veteran's private chiropractor stated that the Veteran's low back condition was aggravated by performing sit ups and toe touch exercises and therefore, these activities should be restricted the next six months.  

In a November 1999 letter, the Veteran's private chiropractor stated that the Veteran's low back condition was aggravated by running and therefore, the Veteran activity should be restricted this activity.

A VA examination was conducted in August 2003.  The Veteran reported that his low back pain started around 1978.  The diagnosis was muscle sprain of the lumbar spine with moderate loss of range of motion and moderate loss functional capacity, and bilateral sciatica.  

In a May 2004 letter, the Veteran's private chiropractor stated that he has been treating the Veteran since July 1980 for low back pain.  He opined that the Veteran's low back condition was caused by numerous hard helicopter landings.  He also stated that sit ups performed by the Veteran during his monthly National Guard service exacerbated his low back pain.  

A letter from the Veteran's private physician, J.P.M., M.D., dated in December 1999 noted that the Veteran injured his low back that month either during the running or sit up portion of his physical training during National Guard training.  

A VA examination was conducted in February 2012 during which the claims 
file was reviewed.  The diagnoses were chronic low back pain, lumbar spine osteoarthritis, and degeneration of lumbar or lumbosacral intervertebral disc.  It was the examiner's opinion that the Veteran's back conditions are less likely than not due to military service or any events/injuries while in service.

The examiner found no supporting documentation which would relate the Veteran's back problems to military service.  The examiner acknowledged that flying can place additional strain on the lower back; however, the Veteran continued to fly helicopters after service and continued to fly helicopters with multiple documented "normal" flight physicals even after leaving service.  She noted that in reviewing the chart, the earliest documentation of treatment was from 1980 with the diagnosis being "vertebrogenic pain."  This was five years after the Veteran was separated from active duty.  The examiner noted that there is no evidence that the Veteran's symptoms developed from service versus post service event or trauma.  The examiner also stated that the Veteran had normal X-rays of the lumbar spine in 2003, but currently has evidence of arthritis and degenerative disc disease in the lumbar spine.  With the change in X-rays from 2003 to 2012, she stated this timing further supports the finding that his current and prior back conditions are less likely than not due to military service or any events/injuries while in service.

In the present case, the Board finds that the evidence does not support an award of service connection for a lumbar disability.

The Board acknowledges that the Veteran has a current diagnosis of lumbar disability.  However, the evidence does not show and the Veteran does not contend that he had a lumbar disability during active duty, nor was such disability shown for many years thereafter.  The most probative evidence of record indicates the Veteran's current lumbar disabilities are not related to active duty.  In addition, the presumption under 38 C.F.R. §§ 3.307, 3.309 is inapplicable in this case because the evidence of record does not show that the Veteran manifested arthritis to a degree of 10 percent within one year from the date of termination of active duty, i.e., from August 1975 to August 1976.  

Regarding entitlement to service connection based on the contention that helicopter vibrations and hard landings in service are the cause of the Veteran's current disabilities, the Board attaches more probative value to the February 2012 VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  The private chiropractor did not review the Veteran's medical history.  

In addition, the Board notes that the Veteran injured his low back in December 1999 either during the running or sit up portion of his physical training during National Guard training.  However, there is no evidence of record that this injury is related to his current lumbar disabilities.  

To the extent that the Veteran himself believes that his current lumbar disabilities are related to service, there is nothing in the record establishing that the Veteran 
has the specialized training sufficient to render such an opinion.  In this regard, diagnosing back disabilities requires medical testing and determining the etiology of such requires medical expertise.  Accordingly, the Veteran's own opinion as to the diagnosis or etiology of his lumbar disabilities is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  Here, the Board finds the opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay assertion in this matter.  

Accordingly, the preponderance of the evidence is against the claim and service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim for service connection for hearing loss is denied.

The claim for service connection for a lumbar disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


